department of the treasury internal_revenue_service jan uniform issue list attention legend entity a state b plan x church c organization d organization e organization f organization g religion h committee city j country k dear this is in response to correspondence dated date as supplemented by correspondence dated date and april september and date submitted on behalf of entity a by its authorized representatives concerning page whether plan x qualifies as a church_plan under sec_414 and constitutes a retirement_income_account under sec_403 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the rulings requested entity a was established under the laws of state b as a not-for-profit corporation entity a is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 entity a is organized and operated exclusively to carry out the charitable and religious purposes of church c church c is an association of religion h’s congregations that share common religious bonds and convictions with religion h church c is principally supported by four main entities collectively known as the supporting organizations the supporting organizations consist of organizations d e f and g all of which are exempt from federal_income_tax under sec_501 of the code as organizations described in sec_501 the supporting organizations also share common religious bonds and convictions with church c and religion h organizations d e and f collectively known as the guiding organizations are collectively responsible for setting the policies and direction of church c while each congregation is an autonomous local unit church c is organizationally and functionally dependent on the guiding organizations the guiding organizations provide church c with religious and doctrinal guidance administrative support educational development and spiritual enrichment organization d is an international body of clergyman currently there are approximately members of this organization who serve throughout the world as spiritual leaders of congregations on academic campuses in hospitals and in military organizations as teachers of religion h organization d serves via committee a sub-committee of organization d as church c’s central authority on religion h law and custom committee who do not vote but participate fully in deliberations is composed of clergymen who are voting members and five lay persons affiliated congregations grouped into organization e is an association of church c’s congregations in north america organization e currently is composed of geographic regions representing over one and a half million members the mission of organization e is to strengthen and service church c and its congregations by providing standards of conduct and guidance regarding the best administrative practices organization e recognizes committee of organization d law and works in close cooperation with the other arms of church c to promote nurture and foster a unified faith specifically organization e coordinates with the other organizations to insure the placement of clergymen and other professionals in locations of greatest need organization e undertakes responsibility for the coordination of regional efforts to create new congregations in high growth areas as its authority on religion h organization f is the primary seminary of church c in city j organization f is the original educational_institution of church c and is regarded as a preeminent center for the academic study of religion h outside of country k organization f offers ordination after the completion of a five-year post-graduate program of study and religious development in addition to educating clergymen religion h educators and lay leadership in the spirit page of religion h organization f provides educational opportunities to the broader community through information and formal academic religious programs the fourth main member of the supporting organizations organization g while not a guiding organization occupies a unique and special place in church c organization g is the world’s largest organization of clergymen who minister in a sacred capacity at rites and services often also serving as a chaplain organization g sponsors the official placement agency of clergymen in church c and is responsible for publishing new and out of print liturgical music entity a was originally founded as a central agency of church c commissioned with the task of making retirement benefits available to clergymen generally employed by the individual congregations that comprised organization e as well as seminary teachers of organization f since its founding entity a has been expanded to include other professions and support staff employed by the congregations of organization e as well as other institutions of church c and affiliated organizations who share religion h's common bonds and convictions the primary function of entity a is to support the retirement plans of the supporting organizations organizations d through g by contracting with third-party vendors to provide centralized retirement investments and administration entity a serves the role of providing administration due diligence and economies of scale to the employers that comprise the supporting organizations the supporting organizations played an active role in the incorporation of entity a and currently control entity a’s operations the policies of entity a are determined and its affairs managed by its board_of trustees the board_of trustees is composed of volunteer trustees all of whom are selected from the supporting organizations four trustees are appointed by organization d four by organization e four by organization f and one by organization g trustees are appointed by the presidents of their respective organizations for a three-year term with no limit on the number of terms that may be served all official actions of entity a require a majority vote of the board_of trustees or its executive committee entity a created plan x to offer a retirement_plan primarily to employees of the individual congregations that comprise organization e as well as to those who serve in the other supporting organizations and share the common religious bonds and convictions of religion h providing investment management services and programs of retirement and welfare benefits this structure also facilitates the maintenance of administrative services necessary or incidental to the development or administration of such retirement and welfare_benefit programs entity a’s structure enables it to enter into arrangements with third parties plan x is a new plan nota plan x was adopted by entity a effective october successor plan which is intended to meet the requirements of sec_403 of the code entity a has never intended that plan x be subject_to the employee_retirement_income_security_act_of_1974 erisa and consequently has not sought to meet erisa’s requirements such as filing a form_5500 annual return report of employee_benefit_plan or issuing a summary_plan_description page the overwhelming majority of participants in plan x are employees of the member congregations that comprise organization e also covered are employees of the supporting organizations and other organizations which are described in sec_501 of the code which are closely affiliated with church c participants who are either members of organization g or organization d and are self- employed as described in sec_414 of the code or employed by an organization described in sec_501 are also permitted to participate such participants when coupled with the small number of participants who are employed by organizations closely affiliated with church c comprise less than five percent of plan x’s total participants only organizations which are recognized as tax-exempt organizations described in code sec_501 are eligible to participant in plan x no eligible participants are or will be employed in connection with an unrelated_trade_or_business of a participating employer and all eligible participants are and will be employed by these participating employers none of which are for-profit entities a very small number of plan x is a defined_contribution_plan which allows participants to direct the investment of their accounts entity a contracts with various investment management firms to provide and maintain an array of investment alternatives from which participants may make investment elections participants may select any combination of choices at the time of enrollment and may change that election at any time ongoing basis adding new selections and making replacements as appropriate the principal purpose of entity a is to sponsor and administer plan x for the above-described organizations and affiliates of church c entity a monitors the choices on an eligible_employee is defined in section only eligible employees may participate in plan x dollar_figure of plan x as an employee of a participating employer who satisfies the participating employer's eligibility requirements or a self-employed clergy member who is a member of organization d or organization g an eligible_employee does not include an individual a who renders services to a participating employer but whose remuneration is paid_by a third party regardless of any governmental or judicial determination characterizing the individual as the participating employer’s employee or b who renders service as an independent_contractor to a participating employer as ‘determined by the participating employer regardless of the individual's employment status under applicable law section dollar_figure of plan x defines an eligible_employer as an employer that is exempt from tax under code sec_501 has been determined by the plan_administrator as eligible to participant in the plan and is affiliated with church c or employs a member of organization d or organization g pursuant to sec_3_1 of plan x contributions may be made to the plan by a employer contributions b elective_deferral contributions c nondeductible employee contributions d church_plan catch-up_contributions and e catch-up_contributions for participants age and over participants may make elective_deferral contributions to plan x under a compensation-reduction agreement contributions made pursuant to the compensation- reduction agreement shall be subject_to the limit on elective_deferrals and the annual contribution limit sec_3_3 of plan x provides the limits on annual contributions to plan x sec_3_3 limits overall annual contributions to the amounts specified in sec_415 of the code the maximum amount of elective_deferral contributions under plan x combined with any other elective_deferral contributions made during the plan_year to all other retirement z2uu8b1l6u2 page arrangements are limited under sec_3_3 of plan x to the maximum dollar limit of sec_402 of the code sec_3_4 of plan x provides that subject_to the plan administrator's approval a participant may make an eligible_rollover_distribution into the plan of all or part of amounts from his eligible retirement plans the rollover must be transferred from the provider directly to the plan x administrator under sec_4 of plan x all contributions and earnings allocated to the account of a participant are fully vested and nonforfeitable at all times pursuant to section of plan x distributions may be made upon the occurrence of an eligible distribution event section dollar_figure defines eligible distribution event as the occurrence of any of the following events attainment of age severance_from_employment death total and permanent disability or severe financial hardship in the case of an eligible distribution for severe financial hardship no earnings attributable to elective_deferral contributions may be distributed pursuant to section of plan x distribution of a participant's accrued_benefit shall not commence later than april in which the participant attains age or if later the calendar_year in which the participant retires rules of sec_401 of the code all distributions shall comply with the required_minimum_distribution of the calendar_year immediately following the calendar_year based on the above facts and representations the following rulings are requested entity a constitutes an entity as described in sec_414 of the code eligible to establish and maintain a church_plan under sec_414 plan x is a church_plan under e of the code plan x constitutes a retirement_income_account under sec_403 of the code with respect to ruling_request sec_1 and sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee of a church_or_convention_or_association_of_churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or page otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if convention or association of churches it shares common religious bonds and convictions with that church or in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches in addition a church_plan must be established and maintained for its employees by a church_or_convention_or_association_of_churches which is exempt from tax under sec_501 as provided in sec_414 or must be administered by an organization of the type described in sec_414 of the code church c is an association of religion h congregations that share common religious bonds and convictions with religion h church c is principally supported by the supporting organizations which are exempt from federal_income_tax under sec_501 of the code as organizations described in sec_501 and also share common religious bonds and convictions with church c and religion h it has been represented that the overwhelming majority of the participants in plan x are employees of the member congregations that comprise organization e which is an association of churches also covered are employees of the other supporting organizations and other organizations described in code sec_501 which are closely affiliated with church c although a very small number of participants who are either members of organization g or organization d and are self-employed or employed by an organization described in sec_501 are also permitted to participate such participants when coupled with the small number of participants who are employed by organizations closely affiliated with church c comprise less than five percent of plan x’s total participants the supporting organizations are all religious organizations that serve an integral role in church c and are engaged in carrying out the essential functions of church c likewise the other associations affiliated with church c serve integral roles in providing church c with necessary support for the effective administration governance and advancement of church c accordingly the participating employers in plan x are considered to be associated with a church_or_convention_or_association_of_churches since they share common religious bonds and convictions with church c and religion h therefore the participants in plan x meet the definition of sec_414 of the code and are deemed to be employees of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or association with a church_or_convention_or_association_of_churches page however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches entity a is organized and operated exclusively to carry out the charitable and religious purposes of church c the code as an organization described in sec_501 entity a is exempt from federal_income_tax under sec_501 of church c is principally supported by organizations d through g which played an active role in the incorporation of entity a and currently control entity a’s operations through a board_of trustees the policies of entity a are determined and its affairs managed by its board_of trustees all of whom are appointed by the presidents of their respective supporting organizations all official actions of entity a require a majority vote of the board_of trustees or its executive committee the principal purpose of entity a is to sponsor and administer plan x for the above-described organizations and affiliates of church c all of which are associated with church c and religion h in view of the stated purposes of entity a its organization and structure its actual activities its control by its board_of trustees and its recognized status within church c entity a meets the definition of sec_414 of the code and is deemed to be an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches in addition entity a is deemed to be controlled by or associated with a church or a convention or association of churches therefore the administration of plan x satisfies the requirements regarding church_plan administration under sec_414 of the code accordingly plan x is maintained by an organization that is controlled by or associated with a church_or_convention_or_association_of_churches and the principal purpose or function of which is the administration of plan x for the provision of retirement benefits for the deemed employees of a church_or_convention_or_association_of_churches accordingly with respect to your first ruling_request we conclude that entity a constitutes an entity as described in sec_414 of the code eligible to establish and maintain a church_plan under sec_414 in addition with regard to your second ruling_request we conclude that plan x constitutes a church_plan under sec_414 of the code with respect to ruling_request sec_403 of the code states that amounts contributed by the employer shall be excluded from the gross_income of the employee for the taxable_year to the extent that the aggregate of such amounts does not exceed the applicable limit under sec_415 provided the employee performs services for an employer which is exempt from tax under sec_501 of the code as an organization described in sec_501 or the employee performs services for an educational_institution as defined in sec_170 of the code which is a state a political_subdivision of a state or an agency_or_instrumentality of any one or more of the page foregoing the annuity_contract is not subject_to sec_403 of the code the employee’s rights under the contract are nonforfeitable except for failure to pay future premiums such contract is purchased under a plan which meets the nondiscrimination requirements of paragraph except in the case of a contract purchased by a church and in the case of a contract purchased under a plan which provides a salary reduction agreement the contract meets the requirements of sec_401 sec_403 of the code provides that a retirement_income_account provided by a church shail be treated as an annuity_contract described in sec_403 and amounts paid_by an employer described in paragraph a to such an account shall be treated as amounts contributed by the employer for an annuity_contract for the employee on whose behalf such account is maintained the term retirement_income_account for purposes of this section means a defined contribution program established or maintained by a church a convention or association of churches including an organization described in sec_414 to provide benefits under sec_403 for an employee described in paragraph hereunder or his beneficiaries sec_403 of the code requires that arrangements pursuant to sec_403 of the code must satisfy requirements similar to the requirements of sec_401 and similar to the incidental death_benefit requirements of sec_401 with respect to in benefits accruing after date in taxable years ending after such date addition this section requires that for distributions made after date the requirements of sec_401 regarding direct rollovers are met sec_401 of the code provides in general that the required_beginning_date for commencement of benefits is april of the calendar_year following the later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires sec_401 specifies required_minimum_distribution rules for the payment of benefits from qualified_plans sec_403 of the code provides in general that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 may be paid only when the employee attains age has a severance of employment dies becomes disabled within the meaning of sec_72 or in the case of hardship such contract may not provide for the distribution of any income attributable to such contributions in the case of hardship sec_403 of the code provides that in the case of a contract purchased under a plan which provides a salary reduction agreement the contract must meet the requirements of sec_401 sec_401 requires a sec_403 arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements of an employer maintaining such plan providing for elective_deferrals to the limitation in effect under sec_402 for taxable years beginning in such calendar_year sec_402 of the code provides in general that the elective_deferrals of any individual for any taxable_year shall be included in such individual’s gross_income to the extent the amount of such deferrals exceeds the applicable_dollar_amount for the applicable_dollar_amount is dollar_figure 6u3 page sec_402 of the code provides that in the case of a qualified_employee ofa qualified_organization with respect to employer contributions used to purchase an annuity_contract under sec_403 under a salary reduction agreement the limitation of sec_402 as modified by sec_402 for any taxable_year shall be increased by whichever of the following is the least i dollar_figure ii dollar_figure reduced by amounts not included in gross_income for prior taxable years by reason of this paragraph or iii the excess of dollar_figure multiplied by the number of years_of_service of the employee with the qualified_organization over the employer contributions described in paragraph made by the organization on behalf of such employee for prior taxable years determined in the manner prescribed by the secretary a qualified_organization for these purposes means any educational_organization hospital home health service agency health and welfare service agency church_or_convention_or_association_of_churches and includes any organization described in sec_414 and a qualified_employee means any employee who has completed years_of_service with the qualified_organization sec_415 of the code provides in relevant part that an annuity_contract described in sec_403 shall not be considered described in sec_403 unless it satisfies the sec_415 limitations sec_403 the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 or sec_415 limitations in the case of an annuity_contract described in sec_415 of the code provides that all years_of_service by a duly ordained commissioned or licensed minister of a church or il a lay person as an employee of a church a convention or association of churches including an organization described in sec_414 shall be considered as years_of_service for one employer part 1v d of the general explanation of the tax equity and fiscal responsibility act of act contains in pertinent part the following information regarding investments made by or on behalf of participants for whom contributions are made into a retirement_income_account as described in sec_403 of the code the act also provided that generally the tax rules relating to tax-sheltered contracts apply to retirement income accounts provided by a church for its employees under the act a retirement_income_account means a program which is a defined_contribution_plan sec_414 and which is established or maintained by a church to provide retirement benefits for its employees under the tax- sheltered annuity rules thus a church-maintained retirement_income_account differs from a tax-sheltered annuity only in that the account is not maintained by an insurance_company in this case you represent that entity a an organization described in sec_501 of the code which is exempt from tax under sec_501 has established plan x as a sec_403 arrangement for employees of organizations related to church c only employees of organizations which are tax-exempt organizations as described in section all contributions to plan x and earning sec_501 are eligible to participate in plan x thereon are fully vested and nonforfeitable at all times requirements of a sec_403 annuity_contract plan x does not meet the plan x satisfies the restrictions under sec_403 of the code that amounts attributable to elective_deferral contributions cannot be distributable earlier than upon the page 2uvu81603 attainment of age severance of employment death disability or hardship in addition plan x satisfies the sec_403 requirements and limits contributions in accordance with sec_415 of the code accordingly with respect to your third ruling_request we conclude that plan x constitutes a retirement_income_account under sec_403 of the code this ruling is contingent upon the adoption of the amendments to plan x as stipulated in your correspondence dated september and date this ruling does not address any provisions that may violate the nondiscrimination requirements of sec_403 and sec_401 of the code this ruling does not extend to any operational violations of sec_403 of the code by plan x now or in the future no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representatives should you have any concerns regarding this letter please contact id at - sincerely yours manag employee_plans jecttnical group enclosures deleted copy of ruling letter notice of intention to disclose
